DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 4-12, 17-19, and 22-30 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group I, claims 4, 5, 12, 17-19, 22-30 in the reply filed on 09 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 November 2020.
Claims 4, 5, 12, 17-19, 22-30 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021; 2/17/2021; 2/10/2021; 1/13/2021; 12/31/2020; 12/3/2020; 11/23/2020; 11/19/2020; 11/11/2020; 10/27/2020; 10/5/2020; 9/8/2020; 8/19/2020; 8/12/2020; 7/16/2020; 6/24/2020; 6/4/2020; 5/3/2020; 3/26/2020; 3/4/2020; 2/11/2020; 2/4/2020; 1/23/2020; 12/17/2019; 12/12/2019; 11/26/2019; 11/13/2019; 9/19/2019; 9/12/2019; 9/2/2019; 8/27/2019; 8/21/2019; 8/8/2019; 7/16/2019; 
It is noted that the IDS of 19 August 2020 does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (Ju et al.).  Therefore, Ju et al. has been crossed off of the IDS.  

Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 10 of the instant application, for example, is presented on 3 different pages. The three total sheets of drawings for Figure 10 should be renumbered ''Figures 10A-10C”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
2.	Claims 4, 5, 25, and 26 are objected to because of the following informalities:  
2a.	Claims 4, 5, 25, and 26 use the acronym “TRAIL” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 5, 12, 17-19, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claims 4, 5, 12, 17-19, and 22-27 are rejected as being indefinite because claim 4, line 3 and claim 18, line 1 recite that said blood sample is derived from the subject.  It is not clear what “derived from” includes or excludes.  The term is not specifically defined by the claim, the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 4, 5, 12, 17-19, 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (an abstract idea) without significantly more. Claim 4 is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  
The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  
First, independent claim 4 recites the step of “wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent”.  This 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “recommending” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Similarly, claims 22-24 recite the steps of “further comprising analyzing a level of” a polypeptide (i.e., CRP, IP10, IL-6, IL1RA, PCT).  This limitation sets forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “analyzing” step can be performed using mental steps or basic thinking, representing an abstract idea.
	However, the claims do not recite any additional elements that integrate the judicial exception into a practical application (revised step 2A: Prong Two: No).  It is noted that although claim 28 recites treating the subject according to the results of the determining in claim 4, this treatment step is not particular and is instead merely instructions to “apply” the judicial exception in a generic way.  Thus, the treatment step does not integrate the mental analysis into a practical application.  The claims do not recite any additional elements/steps that do more than just describe the judicial exception with general instructions to apply the judicial exception. Overall, the claims do not integrate the abstract idea into a practical application that imposes a meaningful limit on the judicial exception (revised step 2A, Prong Two: No).
	Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Independent claim 4 does not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception (step 2B: No).  For instance, claim 4 recites “measuring the amount of TRAIL in a blood sample”.  Measuring polypeptides such as TRAIL, CRP, IP10, IL-16 and/or PCT in a sample is well-Ali et al., Egypt J Immunol 15(1): 75-84, 2008 (cited on the IDS of 6/4/2020); Becker et al., Brit J Pharmacol 159: 253-264, 2010 (cited on the IDS of 6/4/2020); Herzig et al., Crit Care 18: R113, 2014 (cited on the IDS of 6/4/2020); Ng et al., Pediat Res 61(1): 93-98, 2007 (cited on the IDS of 6/4/2020); Oved et al., WO 2013/117746 (cited on the IDS of 5/2/2019); Povoa et al., Crit Care 15: R169, 2011 (cited on the IDS of 6/4/2020); Tian et al., PLoS One 8(12): e82204, 2013 (cited on the IDS of 5/2/2019)).
Therefore, the instant claims as a whole do not amount to significantly more than the exception itself and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 4, 5, 12, 17-19, and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oved et al. (WO 2013/117746; cited on the IDS of 02 May 2019).  
Oved et al. teach methods for identifying subjects who have an infection (such as sepsis) and in turn allowing for the selection of an appropriate treatment regime comprising the detection of determinants associated with an infection, including those subjects who are asymptomatic for the infection (page 2, [00010]; page 18, [00099]; page 8, [000230]; pages 106-107).  Oved et al. disclose that these signatures and determinants are useful for subjects undergoing treatments and therapies for infection, and for selecting or modifying diagnostics, therapies and treatments (including administration of an antibiotic) that would be efficacious in subjects having an infection (pages 18-19, [00099]; page 5, [00019-00020]; last paragraph on page 8 through the top of page 9).  Oved et al. teach that the invention provides a method of ruling in a bacterial infection in a subject comprising measuring the polypeptide concentration of TRAIL in a subject-derived sample and ruling in a bacterial infection if the polypeptide .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 4, 5, 12, 17-19, and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,502,739 (cited on the IDS of 6/4/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of determining a treatment regimen comprising measuring the amount of TRAIL in a blood sample of a subject showing symptoms of an infectious disease and when the amount of TRAIL in the blood sample is lower than the amount of TRAIL in a blood sample of a control subject, treating the subject with an antibiotic or when the amount of TRAIL in the blood sample is higher than the amount of .
	Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 5 recites that wherein the amount of said TRAIL is above a second predetermined level, the subject is recommended an anti-viral agent.  Claim 19 recites that the sample is whole blood or a fraction thereof.  Instant claim 22 recites further analyzing a level of CRP and/or IP10.  Claim 23 recites further analyzing a level of a polypeptide selected from the group consisting of IP10, IL-6, and IL1RA.  Claim 28 recites treating the subject according to the results of the determining step of claim 4.  Claim 29 recites that the treating comprises administering an anti-bacterial agent and claim 30 recites that the anti-bacterial agent is an antibiotic.
	Meanwhile, claim 1 of the ‘739 patent recites a method of treating an acute infection in a subject that shows symptoms of an infectious disease, comprising (a) measuring an amount of TRAIL in a blood sample of the subject using an antibody which binds to said TRAIL, wherein said blood sample is selected from the group consisting of whole blood, serum, plasma and a blood fraction that comprises lymphocytes, monocytes and granulocytes; and (b) when the amount of TRAIL is said blood sample is lower than the amount of TRAIL in a blood sample of a control subject who does not have an infection, treating the subject with an antibiotic; or when the amount of TRAIL in said blood sample is higher than the amount of TRAIL in a blood sample of a control subject who does not have an infection, treating the subject with an anti-viral 
	It is noted that the only difference between the instant claims and the patent claims is that instant claim 4 recites that the sample is derived from the subject no more than two days following symptom onset.  Although the claims of ‘739 do not recite when the sample is taken, the specification of the ‘739 patent discloses that samples may be obtained from 0-2 days from time of onset (Figure 9; Table 10A).  MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can 
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).



7.	Claims 4, 12, 18-19, 22-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,859,574. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of determining a treatment regimen comprising measuring the amount of TRAIL in a blood sample of a subject showing symptoms of an infectious disease and when the amount of TRAIL in the blood sample is lower than the amount of TRAIL in a blood sample of a control subject, treating the subject with an antibiotic.
Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 5 recites that wherein the amount of said TRAIL is above a second predetermined level, the subject is recommended an anti-viral agent.  Claim 19 recites that the sample is whole blood or a fraction thereof.  Instant claim 22 recites further analyzing a level of CRP and/or IP10.  Claim 23 recites further analyzing a level of a polypeptide selected from the group consisting of IP10, IL-6, and IL1RA.  Claim 28 recites treating the subject according to the results of the determining step of claim 4.  Claim 29 recites that the treating comprises administering an anti-bacterial agent and claim 30 recites that the anti-bacterial agent is an antibiotic.
	Meanwhile, claim 1 of the ‘574 patent recites a method of treating a bacterial infection in a domesticated animal comprising: (a) receiving an identification that a domesticated animal showing symptoms of an infectious disease has a reduced level of TRAIL in a blood sample compared to a domesticated animal who does not have an infectious disease, wherein said blood sample is selected from the group consisting of whole blood, serum, plasma and a blood fraction that comprises lymphocytes, monocytes and granulocytes, wherein said level of TRAIL is measured using an antibody which binds to said TRAIL; and (b) treating the bacterial infection of the domesticated animal with an antibiotic.  Claim 3 recites further measuring the polypeptide concentration of (i) CRP and IP10; (ii) CRP, SAA, and IP10; (iii) CRP, SAA, PCT, and IP10; or (iv) CRP, SAA, IP10 and ILRA.

	It is noted that one difference between the instant claims and the ‘574 claims is that instant claim 4 recites that the sample is derived from the subject no more than two days following symptom onset.  Although the claims of ‘574 do not recite when the sample is taken, the specification of the ‘574 patent discloses that samples may be obtained from 0-2 days from time of onset (column 66, lines 57-62; Table 10A).  MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an .


8.	Claims 4-5, 18, 19, 22-24, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 16/238,582. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed a method of determining a treatment regimen comprising measuring the amount of TRAIL in a blood sample of a subject showing symptoms of an infectious disease and when the amount of TRAIL in the blood sample is lower than the amount of TRAIL in a blood sample of a control subject, treating the subject with an antibiotic.
	Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 5 recites that wherein the amount of said TRAIL is above a second predetermined level, the subject is recommended an anti-viral agent.  Claim 19 recites that the sample is whole blood or a fraction thereof.  Instant claim 22 recites further analyzing a level of CRP and/or IP10.  Claim 23 recites further analyzing a level of a polypeptide selected from the group consisting of IP10, IL-6, and IL1RA.  Claim 28 recites treating the subject according to the results of the determining step of 
	Meanwhile, claim 4 of the ‘582 application recites a method of treating a subject suspected of having sepsis or a non-infective systemic inflammatory response syndrome comprising (a) measuring the amount of TRAIL, CRP, and IP10, and at least one additional polypeptide selected from the group consisting of IL-6 and PCT; (b) confirming that the subject has sepsis based on the expression levels of said TRAIL, CRP, IP10, and at least one additional polypeptide; and (c) treating the subject confirmed as having sepsis with an antibiotic.  Claim 5 recites that the sample is derived from the subject no more than one day following symptom onset.
The method claims of the ‘582 application are species claims that anticipate the genus claims of the instant application.
	Additionally, although the claims of the ‘582 application do not recite that the sample derived from the subject is a blood sample, the specification of ‘582 defines “sample” as a biological sample isolated from a subject and can include, whole blood, serum, plasma, saliva, mucus, breathe, urine, CSF, sputum, sweat, stool, hair, seminal fluid, biopsy, rhinorrhea, tissue biopsy, cytological sample, platelets, reticulocytes, leukocytes, epithelial cells, or whole blood cells (page 25, lines 17-21).  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


9.	Claims 4, 18, 19, 22-24, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/355,984. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed a method of determining a treatment regimen comprising measuring the amount of TRAIL in a blood sample of a subject showing symptoms of an infectious disease and when the amount of TRAIL in the blood sample is lower 
	Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 19 recites that the sample is whole blood or a fraction thereof.  Instant claim 22 recites further analyzing a level of CRP and/or IP10.  Claim 23 recites further analyzing a level of a polypeptide selected from the group consisting of IP10, IL-6, and IL1RA.  Claim 28 recites treating the subject according to the results of the determining step of claim 4.  Claim 29 recites that the treating comprises administering an anti-bacterial agent and claim 30 recites that the anti-bacterial agent is an antibiotic.
	Meanwhile, claim 1 of the ‘984 application, for example, recites a method of treating a bacterial infection in a female subject of fertility age, the method comprising: (a) measuring the blood of TRAIL protein level in the subject; (b) comparing said blood TRAIL protein level in the subject to a predetermined threshold, said predetermined threshold corresponding to the blood TRAIL protein level of a healthy female subject of fertility age, or a group of healthy female subjects of fertility age, wherein when said blood TRAIL protein level is below said predetermined threshold, the infection type is bacterial; and (c) treating the bacterial infection.  Claim 2 recites further analyzing the concentration of at least one additional protein selected from the group consisting of CRP, IP10, IL1ra, PCT, and SAA.  Claim 6 recites that said blood is whole blood and claim 7 recites that said blood is a fraction of whole blood.
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10.	Claims 4, 18, 19, 22-24, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-32 of copending Application No. 16/336,528. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed a method of determining a treatment regimen comprising measuring the amount of TRAIL in a blood sample of a subject showing symptoms of an infectious disease and when the amount of TRAIL in the blood sample is lower than the amount of TRAIL in a blood sample of a control subject, treating the subject with an antibiotic.
	Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 19 recites that the sample is whole blood or a fraction thereof.  Claim 28 recites treating the subject according to the results of the determining step of claim 4.  Claim 29 recites that the treating comprises administering an anti-bacterial agent and claim 30 recites that the anti-bacterial agent is an antibiotic.

	It is noted that one difference between the instant claim and the ‘528 claims is that instant claim 4 recites that the sample is derived from the subject no more than two days following symptom onset.  Although the claims of ‘528 do not recite when the sample is taken, the specification of the ‘528 application discloses that samples may be obtained from 0-2 days from time of onset (page 43, lines 30-31; Figure 6).  MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Claims 4, 5, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 of copending Application No. 16/313,032. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed a method of determining a treatment regimen comprising measuring the amount of TRAIL in a sample of a subject and diagnosing the subject with a bacterial or viral infection according to the amount of TRAIL.  
	Claim 4 of the instant application is directed to a method of determining a treatment regimen in a subject showing symptoms of a pathogenic infection comprising measuring the amount of TRAIL in a blood sample, said blood sample being derived from the subject no more than two days following symptom onset, wherein when the amount of said TRAIL is below a first predetermined level, the subject is recommended an anti-bacterial agent.  Claim 5 recites that wherein the amount of said TRAIL is above a second predetermined level, the subject is recommended an anti-viral agent.

Additionally, although the claims of the ‘032 application do not recite that the sample derived from the subject is a blood sample, the specification of ‘032 states that a “fluid sample” comprises a blood sample or fraction thereof (page 5, lines 17-18; page 6, lines 21-22).  The specification of ‘032 further discloses a bacterial infection is indicated when TRAIL levels are less than certain amount (such as 100 pg/ml , 70 pg/ml) and a viral infection is indicated when TRAIL levels are greater than a certain amount (page 30, lines 18-23).  Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Oved et al. WO 2017/221255 (cited on the IDS of 2/11/2020; disclose the claimed methods of the instant claims (pages 3, 6, 9, 28-30; claims 25-26); priority date is 23 June 2016 and has one different inventor from the instant application; however, both the inventions of ‘255 and the instant application were commonly owned before the effective filing of the instant application)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEB
Art Unit 1647
01 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647